Citation Nr: 0503518	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-13 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a variously 
diagnosed psychiatric disorder, to include posttraumatic 
stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to January 1972.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the Winston-Salem Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In November 2004 
the veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record.  The 
issue has been characterized to reflect that there were prior 
final denials of claims seeking service connection for 
psychiatric disability.

The matter of entitlement to service connection for a 
variously diagnosed psychiatric disorder, to include PTSD, 
based on de novo review is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action on your part is required.


FINDINGS OF FACT

1.  An unappealed September 1992 rating decision confirmed a 
previous denial of service connection for PTSD with 
adjustment disorder and depressed mood based essentially on 
findings that the evidence did not show a diagnosis of PTSD, 
and  did not show that the diagnosed psychiatric disorder was 
related to service.  

2.  Evidence received since the September 1992 rating 
decision includes competent evidence which tends to relate 
the veteran's variously diagnosed psychiatric disorder, to 
include PTSD, to his combat service in Vietnam, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received; and the claim of 
entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include PTSD, may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  
However, as the decision below constitutes a full grant of 
that part of the claim being addressed, the appellant is not 
prejudiced by Board review at this point, and there is no 
need to belabor the impact of the VCAA on this claim.  [The 
amended 38 C.F.R. § 3.156(a) contains a new definition of 
"new and material" evidence.  However, it applies only to 
claims to reopen filed on or after August 29, 2001, and does 
not apply in the instant case, as the petition to reopen here 
was filed in June 2001.]  

II.	Factual Basis

Evidence of record in September 1992

The veteran's DD Form 214 reflects that his awards include a 
Purple Heart medal. 

The veteran's service medical records (SMR's) include a 
report of a March 1969 pre-induction examination that was 
negative for any complaints, findings, or diagnosis of a 
psychiatric disorder.  A December 1970 treatment record from 
a psychiatry clinic notes that the veteran was experiencing 
mild anxiety and frustration due to what he felt was an 
unhappy and unfortunate situation.  The examiner felt that 
the veteran provided a plausible explanation for his 
"different" actions, in which he didn't find evidence of a 
significant emotional disorder.   His December 1971 
separation examination was negative for any complaints, 
findings, or diagnosis of a psychiatric disorder.  
On August 1979 VA psychiatric evaluation, it was noted that 
the veteran had a nervous condition, by history, without 
pertinent psychiatric findings on examination.  He indicated 
that during service he had nightmares that persisted for two 
to three months after service separation, but had not 
recurred.  

An October 1979 rating decision denied service connection for 
"nerves".  The veteran did not appeal that determination, 
and it became final. 38 U.S.C.A. § 7105.   

On September 1984 VA medical examination it was noted that 
the veteran had complaints of intermittent depression.  The 
diagnosis was post-stress syndrome of uncertain nature.  The 
psychiatric impressions on an undated treatment record from 
Wake County Alcoholism Treatment Center were chronic 
undifferentiated schizophrenia and alcohol dependence; 
schizoid personality; has psychosocial stressors that include 
being unable to relate to others in a rational and coherent 
manner and maintain employment; with frequent auditory 
hallucinations.  The veteran indicated that while serving in 
Vietnam he began to have a tremendous fear of being 
physically harmed and began experiencing auditory 
hallucination.  Records from Dorothea Dix Hospital from July 
1984 to May 1988 show treatment for chronic paranoid 
schizophrenia with acute exacerbation.  

A January 1992 VA psychiatric evaluation noted that the 
veteran was troubled by the injury he received in a mortar 
attack (when he also observed another soldier similarly 
wounded).  The diagnoses were PTSD, not diagnosed and 
adjustment disorder with depressed mood.  

A March 1992 rating decision denied service connection for 
PTSD with adjustment disorder and depressed mood based on 
findings that there was no current diagnosis of PTSD and that 
the adjustment disorder was not shown to be related to 
service.  The veteran did not appeal that determination and 
it became final.  38 U.S.C.A. § 7105.

A statement from the veteran's sister received in April 1992 
indicated that six to twelve months after he returned from 
Vietnam, and around the same every year since, he experiences 
nervousness, is unable to sleep, and appears to have 
flashbacks of Vietnam. 

A September 1992 rating decision continued the denial of 
service connection for PTSD with adjustment disorder and 
depressed mood.  The veteran did not appeal that 
determination, and it also became final. 38 U.S.C.A. § 7105.   

Evidence received since September 1992

Dorothea Dix Hospital records show September 1998 treatment 
for paranoid schizophrenia.

A December 2002 VA examination noted that the veteran 
witnessed and experienced extremely traumatic events that 
included actual or threatened death or serious injury to 
himself or to others, but did not have nightmares, 
flashbacks, or intrusive thoughts.  The examiner found that 
the veteran did not meet the DSM-IV criteria for PTSD.  
Paranoid schizophrenia was diagnosed.  

Treatment records from Durham VA Medical Center dated in 
September 2002 reflect that the veteran showed a few current 
PTSD symptoms, and although he had a military history of 
trauma and reported currently experiencing distress from re-
experiencing symptoms (i.e., nightmares), he does not 
"endorse PTSD-related Cluster C and D symptoms at a 
frequency or intensity to meet a current diagnosis of PTSD".  
His diagnoses included residual schizophrenia and sustained 
full remission of alcohol abuse.  Exposure to combat was 
noted.  March, July, and November 2003 records noted that he 
had chronic schizophrenia and PTSD.  

Dr. T.C., a private physician, evaluated the veteran in 
November 2003 and opined that he had PTSD related to his 
service in the Army in Vietnam, and also had a chronic 
psychosis, possibly schizophrenia that has been treated for 
some years, in addition to a history of alcoholism.  

On July 2004 VA examination, the veteran indicated that he 
had nightmares twice a week and was easily startled by loud 
noise; other symptoms of PTSD were not reported.  At the time 
of the examination, he appeared to have an active phase of 
schizophrenia.  The examiner opined that given the totality 
of the veteran's reports as well as his previous 
psychological testing and treatment records, there was 
insufficient evidence to support a diagnosis of PTSD and PTSD 
was ruled out.  

During his November 2004 Travel Board hearing the veteran 
asserted that being wounded by shrapnel from a mortar round 
was the cause of his current psychiatric disorder(s), 
including PTSD.  He testified that he receives psychiatric 
treatment about once every three months and that he had an 
appointment for his PTSD scheduled in December 2004.  

III.	Criteria and Analysis

As noted, an unappealed September 1992 rating decision denied 
the veteran's claim seeking to establish service connection 
for psychiatric disability, to include PTSD essentially on 
the bases that PTSD was not shown, and other psychiatric 
disability was unrelated to service.  That decision is final.  
38 U.S.C.A. § 7105.  However, the claim may be reopened by 
submission of "new and material evidence."  38 U.S.C.A. 
§ 5108.

Under 38 C.F.R. § 3.156(a), "new and material evidence" means 
evidence not previously submitted to agency decision makers 
which bears "directly and substantially" upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See also Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since September 1992 is new, as it was 
not previously of record.  Since it (especially the November 
2003 opinion by Dr. T.C.) shows that the veteran has a 
current diagnosis of PTSD and relates it to combat stressors 
in service, it is material to the matter at hand.  Since it 
is competent evidence (as it is an opinion by a medical 
doctor), and addresses the specific basis for the prior 
denial of the claim, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hence, it is both new and material, and the claim must be 
reopened. 


ORDER

The appeal to reopen a claim of service connection for a 
variously diagnosed psychiatric disorder, to include PTSD, is 
granted.


REMAND

It appears that pertinent medical records may be outstanding.  
The veteran indicated at his November 2004 hearing that he 
receives periodic treatment at Durham VAMC and the VA 
Outreach Center in Raleigh; however, over a year has passed 
since the last dated (November 2003) record in the claims 
file.  Since VA treatment records are constructively of 
record (and may have bearing on the veteran's claim), they 
must be secured.  And as the veteran also testified that he 
had an appointment for PTSD scheduled in December 2004, and 
private records of psychiatric treatment may also have 
bearing on his claim, those records must also be secured.  

It appears that there is conflicting medical evidence as to 
whether the veteran has PTSD and whether his diagnosed 
psychiatric disorder is related to service.  In November 
2003, Dr. T.C. indicated that the veteran had residual 
symptoms of delayed chronic PTSD related to combat 
experiences in Vietnam, and also has chronic psychosis, 
possibly schizophrenia.  On July 2004 VA examination, PTSD 
was ruled out.  Although the evidence also supports a 
diagnosis of schizophrenia, there is medical evidence 
regarding a relationship between any current psychosis and 
the veteran's service; therefore, an examination (with 
advisory medical opinion) is indicated.

Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted in November 2000, and applies in the 
instant case.  While the veteran was provided some notice of 
the VCAA, he has not been advised (with sufficient 
specificity) to submit everything he has pertinent to his 
claim.  As the case is being remanded anyway, there is an 
opportunity to ensure that there is full compliance with all 
notice requirements of the VCAA without causing additional 
significant delay in the processing of the appeal.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be provided 
notice of the VCAA that is in full 
compliance with the statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims.  He must be specifically 
advised to submit everything in his 
possession pertinent to his claim.  He 
and his representative should have the 
opportunity to respond.  

2.  The veteran should be asked to 
identify all medical treatment 
providers who have treated him for a 
psychiatric disorder since his 
discharge from service.  The RO should 
obtain complete records (those not 
already of record) of such treatment 
from the sources identified, 
specifically including treatment 
records from Durham VAMC and Raleigh VA 
Outreach Center.  

3.  The RO should then arrange for the 
veteran to be examined by a 
psychiatrist who had not previously 
evaluated him to ascertain the nature 
and likely etiology of his current 
psychiatric disability.  The veteran's 
claims folder must reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
specifically determine whether the 
veteran, at least as likely as not,  
has PTSD related to his combat 
experiences in Vietnam.  If PTSD is not 
diagnosed, the examiner should opine 
whether any other psychiatric 
disability diagnosed is related to the 
veteran's service (and the psychiatric 
complaints noted therein).  If a 
psychosis is diagnosed, the examiner 
should indicate when such was first 
manifested.  The examiner should 
explain the rationale for all opinions 
given (and should reconcile them with 
any conflicting opinions already of 
record) .   

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


